DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring, analyzing, determining, and processing, which can be mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because the abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, which are well-understood, routine, conventional computer functions.  
The claims are directed toward a computer implemented method, system, and/or medium involving computational data.  Though the properties calculated are related to physical properties, the data is none-the-less generated within a computer without a physical manifestation.  Thus, these claims 
	To satisfy section 101 requirements, the claim must be for a practical application of the 101 judicial exception, which can be identified in various ways:
	1)  The claimed invention “transforms” an article of physical object to a different state or thing.
	2)  The claimed invention otherwise produces a useful, concrete, and tangible result.
	The manipulation of data to determine a range, correspondence, and a control current is performed by the computer implementing programs and is therefore nonstatutory subject matter.  Manipulation of data does not include a physical transformation outside of a computer or representation thereof.  A process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter, is not deemed to be concrete, tangible, and useful, and is therefore non-statutory.  
An example which would make the instant method steps statutory would be to include a step of controlling a tube current of the X-ray tube by applying the calculated current value ip to the filament transformer of the X-ray tube.  Hence, the final data would become concrete, tangible, and useful.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a filament in an X-ray tube, does not reasonably provide enablement for the broad scope of “filament.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “filament” as being any filament that can be a single thread or a thin flexible threadlike object, such as an optical fiber; part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "filament", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included a filament in an X-ray tube.  However, the scope of protection sought by the claims is "filament" which can be a single thread or a thin flexible threadlike object, such as an optical fiber; part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma. The disclosure did not enable one to make and/or use all types of filaments in the broad scope of the claimed invention, such as filaments in an organic system and/or filaments of plasma, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention recites is “filament” in general, which can be a single thread or a thin flexible threadlike object, such as an optical fiber; part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray tube subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all filaments in the broad scope of "filament", such as part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray tube subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all filaments in the broad scope of "filament", such as in part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma, since those devices do not exist.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray tube subject matter. However, there is no direction or guidance with regard to all spectrums of filaments in the broad scope of "filament", such as in part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray tubes. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for filaments that do not have a transformer attached, such as devices in part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma.

Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for a filament in an X-ray tube, the specification does not enable one to make and/or use the claimed invention with other types of filaments, such as a part of an organic system, such as an elongated thin series of cells; and/or filaments of plasma, which would require undue experimentation to make and/or use since such devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by including an X-ray comprising a filament and a filament transformer in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a detecting a current filament current value from the X-ray tube, does not reasonably provide enablement for the broad scope of “acquiring a current filament current value.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “acquiring” as being any step to acquire or obtain a filament current value, such as from a different X-
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included detecting a current filament current value from the X-ray tube.  However, the scope of protection sought by the claims is "acquiring a current filament current value" which can be any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table. The disclosure did not enable one to make and/or use all types of acquiring in the broad scope of the claimed invention, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table, which would require undue experimentation to make and/or use since such value may not relate to the X-ray tube being used.
 (2) The nature of the invention: The subject matter to which the claimed invention recites is “acquiring a current filament current value” in general, which can be any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table. However, the subject matter to which the subject matter pertains in the specification is detecting a current filament current value from the X-ray tube. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the detection of the current filament current value from the X-ray tube to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all steps of acquiring in the broad scope of "acquiring", such as any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray 
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the detection of the current filament current value from the X-ray tube subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all acquiring steps in the broad scope of "acquiring", such as any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table, since those sources may not be related to the X-ray tube being used. 
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to detecting the current filament current value from the X-ray tube. However, there is no direction or guidance with regard to all steps of acquiring in the broad scope of "acquiring", such as in any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table, which would require undue experimentation to make and/or use since those sources may not be related to the X-ray tube being used. 
(6) The existence of working examples: The disclosure does provide a working example of detecting the current filament current value from the X-ray tube. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for all steps of acquiring from sources that are not related to the X-ray tube being used.
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all steps of acquiring, there are various sources that may not be related to the X-ray tube being used. Since these sources are not related to the 
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for detecting a current filament current value from the X-ray tube, the specification does not enable one to make and/or use the claimed invention with other types of acquiring steps, such as any step to acquire or obtain a filament current value, such as from a different X-ray tube in a different machine, from a model X-ray tube, and/or from a look-up table, which would require undue experimentation to make and/or use since such sources are not related to the X-ray tube being used.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by replacing the acquiring step in claim 1 with detecting a current filament current value from the X-ray tube. Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter (i.e., “correspondence”) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “correspondence” as being any relationship, such as a positive relationship, a ratio, a difference, or a mathematical function with one value as the input and the other value as the output. The application as originally filed does not describe any way of how the correspondence is determined or what the correspondence even is. For example, claims 3 and 6 describe calculating and determining correspondence, but the application as originally filed does not describe what correspondence is.  

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter (i.e., “control current”) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “control current” as being the secondary current converted from the primary current of a filament transformer (par. 33). The application further describes the secondary current not being equal to the actual filament current (par. 3), but figure 1 contradicts this by showing the secondary current being equal to the filament current.  The secondary current on the secondary side of the transformer goes from the transformer to the filament.  Since there is only one loop on that right side of the circuit with the filament, there is only one current. Therefore, the secondary current and the actual filament current are the same, which is contrary to what paragraph 3 of Applicant’s specification states. Since the control current is the secondary current, which is also the filament current, the majority of method steps do not make sense. For example, claim 1 recites, determining a correspondence between the filament current and a corresponding control current. However, the control current and the filament current are the same. Therefore, the relationship between the two currents is that they are always the same.  Since all claims are with regard to the control current and filament current, which are both the secondary current, thus making the control current and the filament current the same, none of the calculations and determinations make sense because all it takes to determine a control current is to measure the filament .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (JP 2017-027832 A).  
Miyashita discloses a method for controlling filament current (with 43) with a corresponding device, comprising: acquiring a current filament current value (with 34); necessarily determining a current range in which the current filament current value falls (since these the possible current values for the X-ray tube); necessarily determining a correspondence between the filament current and a corresponding control current according to the current range (since the filament current and the control current are the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884